Carpenter, J.
1. The appellant objects that the appellee’s plea in abatement is formally defective, inasmuch as it does not allege in express terms that the judgment rendered by the justice did not exceed five dollars. Without stopping to inquire whether a motion ore tenus would not have been sufficient as all the facts appear of record, we are of the opinion that the plea is sufficient. It expressly alleges that the judgment appealed from “ was for the sum of one dollar damages and costs of suit.” If therefore the term judgment, as used in this statute, does not include costs, the court can have no difficulty in understanding from the plea that the judgment did not exceed five dollars.
2. The statute of 1866 provides that whenever any judgment rendered by a justice of the peace, otherwise than upon the verdict of a jury, shall exceed five dollars, an appeal shall be allowed. The appellant claims that the legislature intended by the word “ judgment ” to embrace the costs as well as the debt or damages, and to allow an appeal in all cases where the damages and costs together amount to more than five dollars. If this construction is to prevail the obvious intention of the legislature will be defeated. The object evidently was to keep from the docket of the superior court a large number of small causes. They manifestly intended that some cases at least should be affected by this act, and that some relief should be given to suitors before the superior court in matters of more importance. But if we adopt the construction contended for, we shall practically nullify this part of the act and defeat its object, as very few if any contested cases can be found in which the costs alone will not exceed the sum of five dollars. We are therefore constrained to limit the word “judgment,” as used in this statute, to the debt or damages.
3. The appellant further contends that this statute simply *54allows an appeal when the judgment exceeds five dollars, hut does not even by implication repeal the old law, which allows an appeal in all cases when the judgment's less than that sum. We think otherwise. The remarks already made upon this statute have an important bearing upon this question also. We will only add that we cannot sanction this claim without imputing to the legislature the folly of enacting a statute without purpose, and which leaves the law precisely as it stood before; for it is impossible to give any meaning to this clause unless we hold that the right of appeal in such cases is denied. As it is clearly our duty to give it some effect, we do not hesitate to do it in accordance with the manifest intention of the legislature, which was that no appeal should be allowed in that class of cases not embraced in the act.
4. The only remaining question'is, whether the act under consideration is an infringement of the right of trial by jury. This right remains inviolate unless it is taken away or subjected to such unreasonable and burdensome regulations as amount to a virfiial prohibition. Hence it follows that such reasonable conditions and regulations as are demanded by the public good, and have for their object the promotion of the cause of justice and the general convenience, do not amount to an infringement. Beers v. Beers, 4 Conn., 535 ; Colt v. Eves, 12 Conn., 243. Waiving the question whether the defendant has any reason to complain of a burden or condition imposed upon the plaintiff, and of which he makes no complaint, we are of the opinion that that provision in the law which requires the plaintiff or his attorney to make oath that he verily expects to recover a sum not less than five dollars, is not in itself unreasonable, and therefore is no infringement of the constitution, much less does it vitiate the whole act.
Prior to and at the time of the adoption of the constitution there was no provision by law for jury trials before justices of the peace ; nor was an appeal allowed in cases where the matter in demand did not exceed seven dollars ; and such continued to' be the law without its validity being questioned until 1853, when the right of appeal was extended to *55all cases. So stood the law in 1866. A brief reference to the history of legislation on this subject may not be out of place here. In 1644 it was enacted that actions under forty shillings should be tried by a court of magistrates without the intervention of a jury. In 1669 jurisdiction of these cases was transferred to an assistant or a commissioner, with the selectmen of the town, the aggrieved party having liberty of review to the next county court; and in 1702 it was vested in an assistant or justice of the peace. In 1717 no appeal was allowed under ten shillings; in 1724 the limit was extended to twenty shillings; and in 1736, if debt was due by bond, Ac., and did not exceed forty shillings, no appeal was allowed. In 1767 the jurisdiction of a single magistrate was raised to five pounds, and two years later the right of appeal in such cases was taken away. In the revision of, 1784 the jurisdiction of an assistant or justice of the peace in ordinary cases was fixed at four pounds, and in suits on bonds, &c., at ten pounds with no right of appeal under forty shillings. In 1795 the final jurisdiction of a justice of the peace was fixed at seven dollars, where it remained until 1853, as above stated. In the light of this history it will hardly be contended that it was the intention of the framers of the constitution to limit the powers of the legislature in fixing the jurisdiction of justice courts to any particular sum. On the other hand it is fair to presume that they supposed that the legislature would in the future, as in the past, change that jurisdiction from time to time as occasion might require. So long as the legislature keeps substantially within the limits prescribed to itself by long usage, taking into consideration the relative depreciation in the value of money and the altered condition of the business interests of the state, we have no disposition to interfere by way of judicial veto.
In the act under consideration five dollars is the limit, instead of seven. It is true, under the old law the sum demanded in the declaration was the test of jurisdiction, while under the present, it is the sum found due by the court. The principle however is the same and substantially the same class of cases is affected by both laws. The present law then, *56in denying a trial by jury in this class of cases, by refusing an appeal or otherwise, is not unconstitutional.
It was suggested in the argument that this law prohibited parties .in certain cases from trying title to a right of way to a jury, and that a right of way is involved in the present case. The defendant gives notice that she will offer evidence to prove under the general issue that she had a right of way over the locus in quo. But a notice puts nothing in issue. It is not our practice in pleading to make any answer to it, and it would not be considered lawyer-like to do so. The party giving it may or may not offer evidence in support of it. Whether he does or not does not ordinarily appear of record. Hence a verdict or judgment never concludes the parties in respect to matters therein alleged.
But aside from this, at the time of the adoption of the constitution there was no law in existence giving to parties a right to jury trials in cases of this description, when the sum demanded did not exceed seven dollars. The first law on that subject was passed in 1826, and that law could hardly have the effect to bring within the scope of the constitution matters not before within it. It is doubtless desirable that parties should have a right to have a jury pass upon all questions of this character, but as the constitution fails to secure this right it rests with the legislature to supply the remedy.
We thei’efore advise judgment for the appellee.
In this opinion the other judges concurred.